EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Page 3
Claim 1, line 13	replace “and aryl” with “or aryl”
Claim 1, line 18	replace “and halo” with “or halo”

Page 4
Claim 1, line 2		replace “phenyl and” with “phenyl or”
Claim 1, line 4		replace “and trihaloalkyl” with “or trihaloalkyl”  
Claim 1, line 9		replace “1-4C)alkyl” with “(1-4C)alkyl”
Claim 1, line 13	replace “and (1-4C)alkyl” with “or (1-4C)alkyl”
Claim 1, line 16	replace “and trihaloalkyl” with “or trihaloalkyl”  

Page 7
Claim 54, line 2	replace “monomers” with “monomer”
Claim 55, line 5	replace “and tert-butyl” with “or tert-butyl”
Claim 55, line 9	replace “and tert-butyl” with “or tert-butyl”
Claim 55, line 13	replace “and tert-butyl” with “or tert-butyl”

Claim 56, line 3	replace “and phenyl” with “or phenyl”
Claim 57, line 2	replace “and (1-6C)alkyl” with “or (1-6C)alkyl”

Page 8
Claim 58, line 3	replace “and phenyl” with “or phenyl”
Claim 58, line 6	replace “and (1-6C)alkyl” with “or (1-6C)alkyl”
Claim 59, line 6	replace “and phenyl” with “or phenyl”

Page 9
Claim 59, line 1	replace “and (1-6C)alkyl” with “or (1-6C)alkyl”
Claim 62, line 1	replace “the solubility” with “a solubility”
Claim 62, line 3	replace “the solubility” with “a solubility”
Claim 63, line 1	replace “the solubility” with “a solubility”
Claim 63, line 3	replace “the solubility” with “a solubility”

Page 10
Claim 66, line 2	replace “the step” with “a step”





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 4, 13, 16, 20, 52, and 54-68 are allowed over the closest references cited below.

The present invention is drawn to a catalytic composition comprising:  a) a compound of formula (III) and b) a solid-phase support material, the solid-phase support material comprising a solid polymethylaluminoxane that has been modified by reaction with a compound of formula (I) or formula (II), 
                   
    PNG
    media_image1.png
    152
    182
    media_image1.png
    Greyscale
                  
    PNG
    media_image2.png
    126
    235
    media_image2.png
    Greyscale

wherein a mole ratio of the compound of formula (I) or (II) to the solid polymethylaluminoxane within the solid-phase support material ranges from 0.0001:1 to 0.3:1, and the solid-phase support material has an aluminum content of 23 to 40 wt %, and the compound of formula (III) is supported on the solid polymethylaluminoxane that has been modified by reaction with the compound of formula (I) or (II).
	The term “solid polymethylaluminoxane” and “solid MAO” synonymously refer to a solid-phase material having general formula –[(Me)AlO]n–, wherein n is an integer from 10 to 50.  Notably, solid polymethylaluminoxane is distinguished from other methylaluminoxanes (MAOs) as it is insoluble in hydrocarbon solvents and so acts as a heterogeneous support system.  The solid polymethylaluminoxanes useful in the preparation of the solid-phase support material of the invention are insoluble in toluene and hexane. 
 
	Sogoh et al. (WO 2016/052308; US 10,124,326), cited in a prior office action, discloses a catalyst system comprising a solid support material comprising a reaction product of solid polymethylaluminoxane with pentafluorophenol wherein a mole ratio of pentafluorophenol to polymethylaluminoxane is calculated at 0.15.  Reference does not teach a catalyst system comprising use of a compound of formula (III).  

O’Hare et al. (US 2017/0320972) teaches a catalyst prepared by supporting bridged metallocenes on solid MAO.  Reference does not teach modification of solid polymethylaluminoxane with a compound of formula (I) or formula (II).

	The following references were cited as anticipatory in an international search report.  Fujita et al. (US 6,664,208) discloses a catalyst system prepared by reaction of a toluene solution of methylaluminoxane with pentafluorphenol.  Carnahan et al. (US 6,696,379), cited in an international search report, discloses a catalyst system prepared by reaction of a toluene solution of methylaluminoxane with tris(pentafluorophenyl)borane.  Thiele et al. (WO 03/033545) teaches a process for polymerizing 1,3-butadiene in the presence of a catalyst prepared by combining a solution of methylauminoxane and tris(pentafluorophenyl)borane with a transition metal complex.  None of the references teaches a catalyst system comprising a solid-phase support material comprising a modified solid polymethylaluminoxane.   

	A survey of the patent literature reveals the following relevant documents.  These prior art relate to modification of methylaluminoxane with phenol compounds, boranes, and alanes.
	Jaber et al. (US 2006/0223960) discloses a catalyst comprising methylaluminoxane and 2,6-di-tert-butyl-4-ethylphenol modified with a series of halogenated phenols such as pentafluorophenol.   
	Ewart et al. (US 9,328,180) discloses preparing a catalyst by treating a heptane solution of methylaluminoxane with BHT.  
Tran et al. (US 5,329,032) discloses a modified aluminoxane prepared by reaction of PMAO/toluene with BHT, nonylphenol, and nitrophenol.
Itoh et al. (US 6,664,208) discloses preparation of an organoaluminum activator by treatment of a toluene solution of MAO with pentafluorophenol.
	Itoh et al. (US 8,329,931) discloses preparation of an organoaluminum activator by treatment of a toluene solution of MAO with 2,6-diphenylphenol.
	Lindroos et al. (US 7,166,682) teaches reaction of a 30 % solution of MAO in toluene with bisphenol-A.  
Fujita et al. (US 7,211,537) teaches a catalyst component prepared by reaction of MAO in solution with pentafluorophenol.

Van Doermaele et al. (US 8,987,393) discloses a catalyst activator prepared by modification of MAO, provided as solution in toluene, with BHT.  
Sen et al. (US, 6,489,416) discloses a catalyst activator preparing a 1:1 adduct of methylaluminoxane with diethylaluminum-2,6-di-t-butylphenoxide or tris(pentafluorphenyl)borane. 
Busico et al. (US 2008/0108765) teaches an activating agent for metallocene components prepared by reaction of methylaluminoxane with phenol. 
Wang et al. (WO 2011/106863) discloses a catalyst component prepared by reaction of methylaluminoxane with 2,6-di-t-butyl-4-ethylphenol. 
Marks et al. (US 5,391,793) teaches preparation of an aryloxyaluminoxane by hydrolysis of Me2Al-OC6F5.   
	 None of the references teaches a catalyst system comprising a solid-phase support material comprising a modified solid polymethylaluminoxane.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 22, 2021